OPINION — AG — ** WORKERS' COMPENSATION — CHURCHES — NON PROFIT ORGANIZATIONS ** THE PROVISIONS OF THE WORKERS' COMPENSATION ACT, 85 Ohio St. 1 [85-1] ET SEQ., APPLY TO WORKERS WHOSE INJURIES ARISE OUT OF AND IN THE COURSE OF TRADE, BUSINESS, OCCUPATION OR ACTIVITY CARRIED ON BY HIS EMPLOYER FOR PECUNIARY GAIN; TO THE EXTENT THAT AN EMPLOYMENT CANNOT BE SAID TO BE CONDUCTED FOR PECUNIARY GAIN, AN INJURED WORKER IS NOT ENTITLED TO RECEIVE BENEFITS OF THE ACT; WHETHER THE ACTIVITY CAUSING AN INJURY WAS CONDUCTED FOR PECUNIARY GAIN IS A QUESTION OF FACT FOR DETERMINATION BY THE WORKERS' COMPENSATION COURT. CITE: 85 Ohio St. 1 [85-1], 85 Ohio St. 2.1 [85-2.1] 85 Ohio St. 3 [85-3](5) (MANVILLE T. BUFORD) ** SEE: OKL., 882 P.2d 1062, PONCA CITY WELFARE V. LUDWIGSEN **
OPINION — AG — THE PROVISIONS OF THE WORKERS COMPENSATION ACT, 85 Ohio St. 1977 Supp., 1 [85-1] ET SEQ., APPLY TO WORKERS WHOSE INJURIES ARISE OUT OF AND IN THE COURSE OF A TRADE, BUSINESS, OCCUPATION OR ACTIVITY CARRIED ON BY HIS EMPLOYER FOR PECUNIARY GAIN; TO THE EXTENT THAT AN EMPLOYMENT CANNOT BE SAID TO BE ENTITLED TO RECEIVE THE BENEFITS OF THE ACT; WHETHER THE ACTIVITY CAUSING AN INJURY WAS CONDUCTED FOR PECUNIARY GAIN IS A QUESTION OF FACT FOR DETERMINATION BY THE WORKERS COMPENSATION COURT. (MANVILLE T. BURFORD) ** SEE: OKL., 882 P.2d 1062, PONCA CITY WELFARE V. LUDWIGSEN **